o CO SI DH UW BRB WH YH

MY NY NY NY NY NY NY NY Be eB ee es ew ew en Dn
Co YAA MNF HHH BOA AAU BRDHeE S

 

 

Case 2:19-cr-00041-RSL Document 53-1 Filed 10/22/19 Page 1 of 3

Judge Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-041 RSL
Plaintiff,
DISCOVERY PROTECTIVE ORDER
V.
MURUGANANANDAM ARUMUGAM,
Defendant.

 

 

This matter, having come to the Court’s attention on the Stipulation for Entry ofa
Discovery Protective Order submitted by the United States of America and Defendant
Murugananandam Arumugam, and the Court, having considered the motion, and being
fully advised in this matter, hereby enters the following PROTECTIVE ORDER:

1. Protected Material

The following documents and materials are deemed Protected Material. The
United States will make available copies of the Protected Materials, including those filed
under seal, to defense counsel to comply with the government’s discovery obligations.
Possession of copies of the Protected Materials is limited to the attorneys of record, and
investigators, paralegals, law clerks, experts, and assistants for the attorneys of record
(hereinafter collectively referred to as members of the defense team). This category of

Protected Materials will be marked and labeled as “Protected Material”:

DISCOVERY PROTECTIVE ORDER - 1 UNITED STATES ATTORNEY
United States v. Arumugam, CR19-041 RSL 700 STEWART STREET, SUITE 5220
SEATTLE, WA 98101

(206) 553-7970
oO Oo ny DH A BP WO NY kK

NY bwP WH NH KH WH WH NY KN HR FF FF KF KF KF KF RK Re
CoO “NT ON OB BD ND KF OlUlUlUOlUOUlU NOUN RUN Cl

 

 

Case 2:19-cr-00041-RSL Document 53-1 Filed 10/22/19 Page 2 of 3

a. Redacted visual images of a minor with the initials K.A. and Child

Protective Services Records.

2. Scope of Review of Protected Material

Defense attorneys of record and members of the defense team may display and
review the Protected Material with the Defendant. The attorneys of record and members
of the defense team acknowledge that providing copies of the Protected Material to the
Defendant and other persons is prohibited, and agree not to duplicate or provide copies of
Protected Material to the Defendant and other persons.

3. Consent to Terms of Protective Order

Members of the defense team shall provide written consent and acknowledgement
that they will each be bound by the terms and conditions of this Protective Order. The
written consent need not be disclosed or produced to the United States unless requested
by the Assistant United States Attorney and ordered by the Court.

4. Parties’ Reciprocal Discovery Obligations

Nothing in this order should be construed as imposing any discovery obligations
on the government or the defendant that are different from those imposed by case law and
Rule 16 of the Federal Rules of Criminal Procedure, and the Local Criminal Rules.

5. Filing of Protected Material

Any Protected Material that is filed with the Court in connection with pre-trial
motions, trial, sentencing, or other matter before this Court, shall be filed under seal and
shall remain sealed until otherwise ordered by this Court. This does not entitle either
party to seal their filings as a matter of course. The parties are required to comply in all
respects to the relevant local and federal rules of criminal procedure pertaining to the
sealing of court documents.

6. Non-termination

The provisions of this Order shall not terminate at the conclusion of this
prosecution.

7. Violation of Protective Order

DISCOVERY PROTECTIVE ORDER - 2 UNITED STATES ATTORNEY

. 700 STEWART STREET, SUITE 5220
United States v. Arumugam, CR19-041 RSL SEATTLE, WA 98101

(206) 553-7970
Oo OY DH A FB YD NH Be

VY NY Y NY NY NY NY YY KN BY Be me eB ese He ew en De
oN ND OM FF WN FY DO we I DHA BB WB HS

 

 

Case 2:19-cr-00041-RSL Document 53-1 Filed 10/22/19 Page 3 of 3

Any violation of any term or condition of this Order by the Defendant, his
attorney(s) of record, any member of the defense team, or any attorney for the
United States Attorney’s Office for the Western District of Washington, may be held in
contempt of court, and/or may be subject to monetary or other sanctions as deemed
appropriate by this Court.

If the Defendant violates any term or condition of this Order, the United States
reserves its right to seek a sentencing enhancement for obstruction of justice, or to file
any criminal charges relating to the Defendant’s violation.

DATED this_ 3Q**day of October, 2019.

ROBERT S. LASNIK
United States Magistrate Judge

Presented by:

/s/ Cecelia Gregson
CECELIA GREGSON
Special Assistant United States Attorney

/s/ Mohammad Ali Hamoudi
MOHAMMAD ALI HAMOUDI
JESSE CANTOR

Assistant Federal Public Defenders
Per email authorization

DISCOVERY PROTECTIVE ORDER - 3 UNITED STATES ATTORNEY
United States v. Arumugam, CR19-041 RSL 700 STEWART STREET, SUITE 5220
SEATTLE, WA 98101

(206) 553-7970
